DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-9, 13, 29, 31, 32, and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 
For convenience, amended claim 1, the sole independent claim pending, is reproduced below.

    PNG
    media_image1.png
    415
    526
    media_image1.png
    Greyscale

As evidenced above, claim 1 now requires one to perform the step of “depleting the fraction of at least 50% of microvesicles derived from erythrocytes”.  As seen in Claim 1, step a), one is to have already performed a step of “filtering or centrifuging” whereby one “excludes proteins”.  It is noted that “glycophorin A (CD235)” is a protein.  In support of this position, attention is directed to US 2005/0063961 A1 (Friedlander et al.), who teach the following at paragraph [0040]:

[0040] Hematopoietic stem cells are that stem cells that are capable of developing into various blood cell types e.g., B cells, T cells, granulocytes, platelets, and erythrocytes. The lineage surface antigens are a group of cell-surface proteins that are markers of mature blood cell lineages, including CD2, CD3, CD11, CD11a, Mac-1 (CD11b:CD18), CD14, CD16, CD19, CD24, CD33, CD36, CD38, CD45, CD45RA, murine Ly-6G, murine TER-119, CD56, CD64, CD68, CD86 (B7.2), CD66b, human leucocyte antigen DR (HLA-DR), and CD235a ( Glycophorin A).  (Emphasis added)

As evidenced above, the claimed method requires that one perform acts of either “filtering or centrifuging” which will exclude “proteins”.  Such has been construed as encompassing the exclusion of the cell-surface protein glycophorin A and any molecule associated with same.

The claimed method does not recite any step whereby the amount of “microvesicles derived from erythrocytes” is quantified subsequent to the “filtering or centrifuging” step, yet prior to performing the “depleting” step, much less subsequent to performance of said “depleting” step.  Given such, it stands to reason one would not know when, or if, “at least 50 of microvesicles derived from erythrocytes” had been depleted.  


A review of the disclosure, including the 4 prophetic examples, fails to find where applicant has set forth a reproducible procedure whereby one can deplete “the fraction of at least 50% of microvesicles derived from erythrocytes by contacting the fraction with an affinity agent that binds to at least one surface marker”, which “is glycophorin A (CD235)”.
As is evidenced by the claim, the microvesicles may comprise differing amounts of the surface marker.  Such unpredictability in the amount of surface marker on any one microvesicle is not addressed by the claim or the disclosure.  Given such, it stands to reason that one would 
In addition to eh above-identified issues, it is noted that dependent claim5, one is to “enrich and purify nucleic acid-containing materials that comprise the at least one second surface marker.”  It is noted that the second surface marker can be a protein, which, seemingly, would have also been excluded in step a).
As a further note, attention is directed to dependent claim 37, which specifies that “steps b and c occur concurrently.”  As seen above in claim 1, step c) encompasses the application of a “protease”.  It stands to reason that the protease would degrade any “affinity agent” (e.g., antibody) as well as degrade the glycophorin A, yet the claim requires that “at least 50% of microvesicles derived from erythrocytes” are to be removed via “contacting the fraction with an affinity agent”. 
A review of the disclosure fails to find where applicant has set forth a reproducible procedure whereby one can add protease and affinity agent to a common mixture, yet the “affinity agent”, and not the protease, nor a combination of affinity agent and protease, depletes “the fraction of at least 50% of microvesicles derived from erythrocytes” which have as a surface marker “glycophorin A (CD235)”.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 5, 7-9, 13, 29, 31, 32, and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9, 13, 29, 31, 32, and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For convenience, amended claim 1, the sole independent claim pending, is reproduced below.

    PNG
    media_image1.png
    415
    526
    media_image1.png
    Greyscale

As evidenced above, claim 1 now requires one to perform the step of “depleting the fraction of at least 50% of microvesicles derived from erythrocytes”.  As seen in Claim 1, step a), one is to have already performed a step of “filtering or centrifuging” whereby one “excludes proteins”.  It is noted that “glycophorin A (CD235)” is a protein.  In support of this position, attention is directed to US 2005/0063961 A1 (Friedlander et al.), who teach the following at paragraph [0040]:

[0040] Hematopoietic stem cells are that stem cells that are capable of developing into various blood cell types e.g., B cells, T cells, granulocytes, platelets, and erythrocytes. The lineage surface antigens are a group of cell-surface proteins that are markers of mature blood cell lineages, including CD2, CD3, CD11, CD11a, Mac-1 (CD11b:CD18), CD14, CD16, CD19, CD24, CD33, CD36, CD38, CD45, CD45RA, murine Ly-6G, murine TER-119, CD56, CD64, CD68, CD86 (B7.2), CD66b, human leucocyte antigen DR (HLA-DR), and CD235a ( Glycophorin A).  (Emphasis added)

As evidenced above, the claimed method requires that one perform acts of either “filtering or centrifuging” which will exclude “proteins”.  Such has been construed as encompassing the exclusion of the cell-surface protein glycophorin A and any molecule associated with same.  Yet, as seen in claim 1, step b), one is to be “depleting the fraction of at least 50% of microvesicles derived from erythrocytes…that comprise the at least one surface marker from the fraction, wherein the surface marker is glycophorin A (CD235)”.  In short, one is performing step b) to eliminate that which had already been >>excluded<< in step a).  Given such an interpretation, it is less than clear as to just what constitutes the metes and bounds of “excludes”. 
Claims 1, 5, 7-9, 13, 29, 31, 32, and 34-39, which depend from claim 1, fail to overcome this issue and are similarly rejected.


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634